Title: To Alexander Hamilton from John Jay, 26 November 1793
From: Jay, John
To: Hamilton, Alexander



NYork 26 nov 1793
Dr Sir

Mr King & I have written this Day to you & General Knox. To that Letter and its Enclosures I refer you.
All Men are under obligations to support the Cause of Truth. I presume therefore that the President will permit you to use all the Evidence of the tract in Question, which may be in his Possession or power, and consequently give you access to such Documents as may perhaps be in the office of foreign affairs relating to it.
To Mr Genet I had no personal attachment or aversion. I have never seen his face. His Improprieties excited our Indignation only as they affected our Country, Governmt and the President, for whom we both entertained the most cordial Respect Esteem and attachment. These motives directed our Conduct relative to that Man, and they who support virtuous Men and virtuous Measures by honest Means, will I am sure recieve from him every proper Degree of attention.
It is generally understood that you and Mr Jefferson are not perfectly pleased with each other, but surely he has more magnanimity than to be influenced by that consideration to suppress Truth, or what is the same Thing refusing his Testimony to it. Men may be hostile to each other in politics and yet be incapable of such conduct.
